Citation Nr: 1641358	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  02-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) (lumbar spine disability), in excess of 20 percent for the periods from May 1, 2002 to March 17, 2004 and from July 1, 2004 to October 27, 2006, and in excess of 40 percent for the period from October 27, 2006.    

2.  Entitlement to a higher (compensable) initial disability rating for bilateral optic myokymia. 

3.  Service connection for a sleep disorder, to include as secondary to service-connected disabilities. 

4.  Service connection for irritable bowel syndrome (IBS), to include as secondary to the service-connected residuals of status-post laparoscopic Nissen.




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1982 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 (lumbar spine disability), November 2003 (eye disability), January 2004 (sleep disorder), and November 2014 (IBS) rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas, and Newnan, Georgia.  The Detroit, Michigan, RO has jurisdiction of the current appeal.  

The April 2002 rating decision granted service connection for the lumbar spine disability, initially assigning a 10 percent disability rating effective May 1, 2002.  A September 2004 rating decision assigned a higher 20 percent rating for the lumbar spine disability for the periods from May 13, 2003 to March 17, 2004 and from July 1, 2004, as well as a total (100 percent) rating from March 17, 2004 to July 1, 2004 pursuant to 38 C.F.R. § 4.30 (2015).  A March 2009 rating decision implemented the February 2009 Board decision that granted a 20 percent disability rating for the lumbar spine disability from May 1, 2002 to May 13, 2003, and a 40 percent rating for the period from October 27, 2006.  Although higher ratings have been assigned for the lumbar spine disability for parts of the initial rating period on appeal, as reflected in the September 2004 and March 2009 rating decisions, the issue remains in appellate status as the maximum rating has not been assigned for the lumbar spine disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

On the April 2004 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO.  In a May 2004 statement, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704 (2015).

In February 2009, the Board granted a 20 percent rating for the lumbar spine disability from May 1, 2002 to May 13, 2003, and a 40 percent rating from October 27, 2006, and denied a disability rating in excess of 20 percent for the periods from May 1, 2002 to March 17, 2004, and from July 1, 2004 to October 27, 2006, and in excess of 40 percent from October 27, 2006.  The February 2009 Board decision also denied a compensable rating for the eye disability, and service connection for a sleep disorder.  Following an appeal by the Veteran to the United States Court of Appeals for Veterans Claims (Court), the Court issued an Order in March 2010 granting a Joint Motion for Remand (JMR) by the parties, vacating the decision and remanding to the Board for further action the issues of a higher initial rating for the lumbar spine disability, a compensable initial rating for the eye disability, and service connection for a sleep disorder.  The Board then remanded the case to the RO for actions in compliance with the Court's Order in October 2010. 

In April 2014, the Board again remanded the issues of a higher initial rating for the lumbar spine disability, a compensable initial rating for the eye disability, and service connection for a sleep disorder to the Agency of Original Jurisdiction (AOJ) in order to request updated treatment records, as well as an addendum opinion with respect to the issue of service connection for a sleep disorder.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the April 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A June 2010 VA Form 21-22 shows that the Veteran was represented by an attorney.  In February 2015, that representation was withdrawn by the attorney (representative); therefore, the Veteran is unrepresented in this appeal.  The Board 

has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

The issues of higher initial rating for the lumbar spine disability and service connection for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire initial rating period from May 1, 2002, the service-connected bilateral optic myokymia has been manifested by disability comparable to moderate incomplete paralysis of the seventh cranial nerve, and corrected visual acuity not worse than 20/40 bilaterally.

2. For the entire initial rating period from May 1, 2002, the service-connected bilateral optic myokymia has not been manifested by a disability comparable to severe incomplete paralysis of the seventh cranial nerve, or severe compulsive tic. 

3. The Veteran has a current disability of obstructive sleep apnea.

4. Sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent for each eye, and no higher, for the bilateral optic myokymia disability, have been for the entire initial rating period from May 1, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6061-6079 (2007), 4.79, Diagnostic Codes 6061-6066 (2015) and 4.124a, Diagnostic Codes 8103, 8207 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is granting service connection for sleep apnea, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

As the appeal for a higher initial rating for the bilateral optic myokymia disability arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  

VA most recently examined the bilateral optic myokymia in June 2013.  The Board finds that the above-referenced examination report is adequate for VA rating purposes because it was written after an interview with the Veteran, examination of the Veteran, and contains findings regarding the severity of the bilateral optic myokymia disability on appeal supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.


Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of a higher initial rating for the bilateral optic myokymia disability, and finds that the severity of the Veteran's bilateral optic myokymia disability has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Higher Rating for Bilateral Optic Myokymia

The November 2003 rating decision granted service connection for bilateral optic myokymia, initially assigning a noncompensable (0 percent) disability rating effective May 1, 2002.  The Veteran disagreed with the initial noncompensable disability rating, and asserted that a higher rating of 10 percent for each eye is warranted because the bilateral optic myokymia impairs his vision due to spasm attacks.  See, e.g., February 2004 notice of disagreement; April 2004 VA Form 9.  The Veteran advanced that during spasm attacks, he feels pressure inside the eyes that causes spasms around the eyes during which he has difficulty opening his eyes.  See August 2005 VA Form 21-4138.  

The service-connected bilateral optic myokymia disability has been rated under the criteria in effect prior to December 10, 2008 pursuant to DC 6026-6079.  38 C.F.R. § 4.84a (2007).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27 (2015).

Under DC 6026, optic neuritis is rated based on the underlying disease and combined impairment of visual acuity or field loss.  38 C.F.R. § 4.84a (2007).  With respect to impairment of vision, a 10 percent rating for loss of visual acuity requires that corrected vision be at least 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84a, DCs 6078-6079 (2007).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. 
§ 4.84a, DCs 6063-6078 (2007).  

DC 8207, for impairment of the seventh (facial) cranial nerve, provides for a 10 percent disability rating for moderate incomplete paralysis of the seventh cranial nerve.  A 20 percent disability rating is assigned for severe incomplete paralysis of the seventh cranial nerve.  A 30 percent disability rating is assigned for complete paralysis of the seventh cranial nerve.  38 C.F.R. § 4.124a.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case" and the Board can choose the Diagnostic Code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2015) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  See also 38 C.F.R. 
§ 4.27 (explaining the use of diagnostic code numbers, including use of diagnostic codes by analogy). 

In this case the Veteran is service connected for bilateral optic myokymia, which is defined as a benign condition marked by brief spontaneous tetanic contractions of motor units or groups of muscle fibers usually adjacent groups of fibers contracting alternately.  See Dorland's Illustrated Medical Dictionary 1242 (31st ed. 2007).  The Veteran has contended that the bilateral optical myokymia warrants a 10 percent rating for each eye.  See, e.g., April 2004 VA Form 9. 

Throughout the appeal period, medical examiners have consistently found no neurological impairment, and have not found the Veteran's symptoms to be consistent with any mental disorder.  Examinations have revealed that there is minimal ptosis, and the lower eyelid has not been manifested by ectropion or entropion.  38 C.F.R. § 4.84a, Diagnostic Codes 6019, 6020, 6021 (2007).  As explained in more detail below, DC 8207 accounts for all of the Veteran's symptoms, which are comparable to a disability characterized by moderate incomplete paralysis of the seventh cranial nerve.  As the Veteran's medical history and symptomatology are more analogous to a rating under DC 8207, which allows for a more favorable rating for the entire appeal period, the Board finds it appropriate to change the Diagnostic Code under which the Veteran is rated from DC 6026-6079 to 8207 for the entire initial rating period on appeal.  38 C.F.R. 
§ 4.84a (2007); 38 C.F.R. §§ 4.20, 4.27, 4.79, 4.124a (2015).  Accordingly, the Board will proceed to rate the service-connected bilateral optic myokymia under DC 8207 for the entire initial rating period from May 1, 2002. 

After a review of all the lay and medical evidence of record, the Board finds that the evidence shows a disability picture that more nearly approximates the criteria for a 10 percent rating for each eye under DC 8207 for the service-connected bilateral optic myokymia for the entire initial rating period from May 1, 2002.  38 C.F.R. § 4.124a.  An August 2003 private treatment record shows that the Veteran complained of spasms in both eyes for the previous three years where the eyes and eyelids would twitch.  See also July 2004 VA examination report.  An August 2005 VA treatment record shows that the Veteran reported spasms in the eyes and eyeballs which began randomly and were slightly relieved by warm compresses.  The Veteran reported that the spasms occurred when the eyes are stressed or by looking at the computer for a period of time.  The Veteran indicated that the spasms happened every day, and lasted from seconds to hours.  See also October 2006, December 2006, February 2007, April 2007, and January 2011 VA treatment records.  During the September 2006 VA eye examination, the Veteran reported eyelid twitching in both eyes since 2000, which occurred several times a day and became worse with prolonged usage of the eyes.  The Veteran indicated that he woke up in the morning with this problem, which prevented him from seeing out for a short period of time.  During the June 2013 VA examination, the Veteran reported twitching of the eyelids which occurred daily and ranged in duration from a few minutes to a few hours.  

The Veteran is competent to report observable symptoms, such as twitching of the eyes, because this requires only personal knowledge as it comes to the Veteran through the senses.  See Layno, 6 Vet. App. at 469.  The Board finds that the above-referenced assertions are credible because the Veteran has been consistent in reporting the same symptoms for a period in excess of 10 years.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected bilateral optic myokymia more nearly approximates a disability comparable to moderate incomplete paralysis of the seventh cranial nerve, so warrants a 10 percent disability rating for each eye for the entire initial rating period from May 1, 2002.  38 C.F.R. § 4.124a, DC 8207.  This finding contemplates all of the symptoms of bilateral optic myokymia as described by the Veteran and as shown by the medical evidence of record. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that the service-connected bilateral optic myokymia does not more nearly approximate a disability comparable to severe incomplete paralysis of the seventh cranial nerve so as to warrant the higher 20 percent rating under DC 8207.  See id.  As stated above, during the entire initial rating period on appeal, the record reflects that the bilateral optic myokymia more nearly approximates moderate incomplete paralysis of the seventh cranial nerve.  For a higher rating under 
DC 8207, the evidence must show a disability picture that more nearly approximates severe incomplete paralysis of the seventh cranial nerve.  This is not shown by the record, to include the Veteran's statements.  Specifically, the Veteran has indicated that at times the twitching episodes only lasted for seconds and at times hours.  The record does not show recurring twitching episodes that consistently lasted for long periods of time (hours).  Moreover, the VA examinations of record consistently showed that the Veteran did not have incapacitating episodes as a result of the bilateral optic myokymia disability, which are defined by the regulations as periods of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or healthcare provider.  As such, the frequency and duration of the twitching or spasm episodes have not been severe enough to require bed rest prescribed by a physician or treatment by a healthcare provider.  All this evidence weighs against a finding that the bilateral optic myokymia disability more nearly approximates severe incomplete paralysis of the seventh cranial nerve.  

The Board has considered whether a higher rating is warranted under DC 8103 (convulsive tic).  38 C.F.R. § 4.124a.  DC 8103 provides a 10 percent rating for a moderate convulsive tic, and a 30 percent rating for a severe convulsive tic.  Note to DC 8103 provides that an assessment of whether a convulsive tic is moderate or severe depends upon the frequency, severity, and muscle groups involved.  A convulsive tic is defined as a facial spasm (an involuntary, compulsive, rapid, repetitive, stereotyped movement, experienced as irresistible although it can be suppressed for some length of time).  See Dorland's Illustrated Medical Dictionary 1953 (31st ed. 2007).  In this case, the weight of the lay and medical evidence of record demonstrates that the service-connected bilateral optic myokymia does not more nearly approximate a disability comparable to severe convulsive tic.  As stated above, the Veteran has indicated that the twitching episodes only lasted for seconds and at times hours.  The record does not show recurring twitching episodes that consistently lasted for long periods of time.  The VA examinations of record consistently also show that the Veteran did not have incapacitating episodes as a result of the bilateral optic myokymia disability.  As such, the frequency and duration of the twitching or spasm episodes has not been severe enough to require bed rest prescribed by a physician, and treatment by a healthcare provider.  All this evidence weighs against a finding that the bilateral optic myokymia more nearly approximates severe convulsive tic at any point during the appeal period.

The Board has also considered whether a higher rating than 10 percent for each eye is warranted under the visual acuity rating criteria; however, the Veteran's worst corrected visual acuity was 20/40 bilaterally, which corresponds to a noncompensable disability rating under the rating criteria.  38 C.F.R. § 4.84a, 
DCs 6063 through 6078 (2007); 38 C.F.R. § 4.79, DC 6061 through 6066.  The February 2003 and July 2004 VA examination reports show corrected vision of 20/20 bilaterally.  The September 2006 VA examination report shows right eye corrected vision of 20/20 -4 (distance), and 20/25 (near), and left ear corrected vision of 20/20 (near and distance).  An October 2006 VA ophthalmology record shows corrected visual acuity of 20/25 in the right eye and 20/20 in the left eye.  The June 2013 VA examination report shows corrected visual acuity of 20/40 bilaterally.  As such, the bilateral optic myokymia disability does not meet the criteria for a higher initial disability rating under the old or new rating criteria.  See id.

Based on the foregoing, the weight of the competent and probative lay and medical evidence of record is against a higher initial disability rating than 10 percent for each eye for the bilateral optic myokymia disability during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher initial rating than 10 percent for each eye for the entire initial rating period from May 1, 2002.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the bilateral optic myokymia disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral optic myokymia, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the bilateral optic myokymia has been manifested by a disability comparable to moderate incomplete paralysis of the seventh cranial nerve, and corrected visual acuity not worse than 20/40 bilaterally.  The rating criteria under DC 8207 provide for ratings based on moderate incomplete paralysis of the seventh cranial nerve.  DC 8207 also provides ratings for more severe symptomatology and impairment, which the Veteran is not shown to have.  Moreover, the rating criteria provide for ratings based on impairment of visual acuity (Diagnostic Codes 6061 to 6079 under the old criteria and Diagnostic Codes 6061 to 6066 under the new criteria), and other diseases of the eyes (Diagnostic Codes 6000 to 6009 under the old and new criteria).  38 C.F.R. § 4.84a (2007); 38 C.F.R. § 4.79 (2015).  The Board has additionally considered ratings under alternate schedular rating criteria (DC 8103).  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

The Veteran asserted that the bilateral optic myokymia disability affects his ability to study, use computers, or focus visually for a sustained length of time.  See, e.g., May 2002 VA Form 21-4138.  In this case, the 10 percent disability rating assigned for each eye based on disability comparable to moderate incomplete paralysis of the seventh cranial nerve contemplates all the Veteran's symptoms, to include episodes of twitching or spasm and resulting functional impairment.  To the extent that the Veteran had any difficulties while working, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Based on the foregoing, the Board finds that the Rating Schedule contemplates all aspects of the Veteran's bilateral optic myokymia disability, and that referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are lumbar spine DDD and DJD, asthma, residual of status-post laparoscopic Nissen, right and left knee patellar tendon syndrome with degenerative changes, right and left upper extremity radiculopathy, residual of status-post cheilectomy, neck strain, tinnitus, hemorrhoids, hypertension, bilateral optic myokymia, right and left lower extremity radiculopathy, left ear hearing loss, allergic rhinitis, bilateral epididymitis, mild left temporomandibular joint dysfunction, and surgical scar associated with lumbar spine disability.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected bilateral optic myokymia disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, the Veteran raised the issue of entitlement to a TDIU during the pendency of the appeal for a higher initial rating for the bilateral optic myokymia disability.  See, e.g., May 2015 VA Form 21-8940.  However, the Veteran later withdrew the TDIU claim or issue.  See September 2015 VA Form 27-0820.  Therefore, the issue of a TDIU is not before the Board on appeal.

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that service connection for a sleep disorder is warranted because pain and breathing difficulties from the service-connected disabilities interfere with his ability to sleep.  See e.g. February 2004 notice of disagreement; April 2004 VA Form 9.     

The Board finds that the Veteran has a currently disability of obstructive sleep apnea.  The October 2006 VA examination report shows a diagnosis of severe obstructive sleep apnea.  See also October 2006 sleep study. 

The Board finds that the evidence is in relative equipoise on the question of whether the current sleep apnea began in service, that is, whether sleep apnea was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of sleep apnea includes statements made by the Veteran that he started snoring in his sleep and experiencing daytime sleepiness during service.  During the June 2013 VA examination, the Veteran reported he had been having sleep problems for about 25 years, including daytime drowsiness and fatigue, and that he was told by others that he gasps for air and snores loudly during sleep.  The Board finds the above-referenced statements to be competent and credible evidence that sleep apnea began during active service.  The October 2001 report of medical history at service separation also shows that the Veteran reported frequent trouble sleeping.  

Evidence weighing against this finding includes multiple in-service examination reports, as well as the October 2001 service separation examination report showing normal clinical evaluations of the respiratory system.  The record shows no evidence of diagnosis, complaints, or treatment for sleep apnea during service.  However, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current sleep apnea began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The record contains VA medical opinions with respect to the relationship between the current sleep apnea and active service; however, because the evidence shows that sleep apnea symptoms started in service, so sleep apnea was incurred in service, in this case such medical nexus opinions addressing direct service connection were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a direct theory of entitlement based on onset of symptoms of  sleep apnea in service rather than on a direct relationship (or nexus) between the current sleep apnea and active service in the absence of symptoms that began during service that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for sleep apnea is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

An initial disability rating of 10 percent for each eye, and no higher, for the service-connected bilateral optic myokymia disability, for the entire initial rating period from May 1, 2002, is granted. 

Service connection for sleep apnea is granted.


REMAND

Lumbar Spine Disability Rating

The issue of higher initial rating for the lumbar spine disability is remanded for further VA examination.  Recently, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 
38 C.F.R. § 4.59 (2015) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was conducted at the most recent October 2014 VA examination.  As such, the Board is remanding for further VA examination.

Service Connection for IBS

The Veteran contends that service connection for IBS is warranted as secondary to the service-connected residuals of status-post laparoscopic Nissen.  Specifically, the Veteran asserted that the IBS is directly related to the laparoscopic Nissen procedure he underwent while on active duty at Fort Hood, Texas.  See, e.g., May 2015 VA Form 21-0958; December 2015 VA Form 9.  Service treatment records show that the Veteran had a laparoscopic Nissen procedure in June 2001.  The record also reflects that the Veteran is service connected for residuals of an in-service laparoscopic Nissen procedure.  A January 1994 service treatment record shows a notation of stomach ulcers.  A January 1994 periodic service report of medical history shows that the Veteran reported stomach or intestinal trouble.  A May 1995 service treatment record shows that the Veteran had complaints of stomach pain.  A November 1998 service esophagogastroduodenoscopy (EGD) shows a diagnosis of gastritis and esophagitis.  The Veteran also reported a history of stomach or intestinal trouble at service separation.  

The October 2014 VA examiner noted that the Veteran had medical records from his primary care provider that showed that he had been diagnosed with IBS since at least 2013, and that the Veteran had been having symptoms of abdominal pain, cramping and bloating, as well as loose and frequent stools, since at least 2006.  The October 2014 VA examiner opined that the Veteran's IBS is less likely than not proximately due to or the result of the service-connected gastroesophageal reflux disease (GERD).  In reaching this conclusion, the October 2014 VA examiner reasoned that, according to available medical literature, IBS is not listed as a known complication from GERD, and that GERD is not associated with potential etiologies of IBS.  The VA examiner did not provide an opinion as to whether the Veteran's IBS is a residual of the in-service laparoscopic Nissen procedure, or whether it is a separate disability.  Given these deficiencies in the above-referenced VA opinion, the Board finds that a new examination should be conducted to address etiology of the Veteran's IBS.  See generally Barr, 21 Vet. App. at 311.

Accordingly, the issues of higher initial rating for the lumbar spine disability and service connection for IBS are REMANDED for the following actions:

1. Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

Report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

2. Schedule the appropriate VA examination with opinion in order to assist in determining the etiology of the current IBS.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

The examiner is requested to provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that the current IBS is a residual of the in-service laparoscopic Nissen procedure?

If the IBS is a separate disability, is it as likely as not (i.e., probability of 50 percent or more) that the current IBS had its onset during active service or is otherwise related to service, to include the abdominal complaints and findings of gastritis?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected GERD or laparoscopic Nissen procedure caused the current IBS?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected GERD or laparoscopic Nissen procedure aggravated (that is, chronically worsened in severity) the current IBS? 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the IBS prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

3. Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


